Case 5:20-cv-00125-GKS-PDB Document 26 Filed 04/06/21 Page 1 of 2 PagelD 1294

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

THERISE HAWKINS,
Plaintiff,
v. Case No: 5:20-cv-125-GKS-PDB

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

ORDER

THIS CAUSE came on for consideration upon Plaintiff, Therise Hawkins’,
Unopposed Motion for Fees Pursuant to the Equal Access to Justice Act (“EAJA”),
28 U.S.C. § 2412(d), filed February 24, 2021 (Doc. 24), seeking an award of
attorney’s fees in the amount of $7,590.20 (Doc. 24), which the Court referred to the
United States Magistrate Judge for a Report and Recommendation. Defendant, the
Commissioner of Social Security, did not oppose the relief requested.

Therefore, having reviewed and considered the Report and Recommendation
(Doc. 25) entered on March 15, 2021, and there being no objections filed, it is hereby
ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Patricia D. Barksdale’s Report and
Case 5:20-cv-00125-GKS-PDB Document 26 Filed 04/06/21 Page 2 of 2 PagelD 1295

2021.

Recommendation (Doc. 25) is APPROVED and ADOPTED and is made

part of this Order for all purposes, including appellate review.

. Plaintiff Hawkins is eligible to receive an EAJA award as a prevailing

party and the requested attorney’s fee is reasonable. Plaintiff's Unopposed
Motion for Fees Pursuant to the Equal Access to Justice Act, filed February

24, 2021 (Doc. 24), is GRANTED.

. Plaintiffs request for attorney’s fees in accordance with 28 U.S.C. § 2412,

in the amount of $7,590.20, is GRANTED.

. The Clerk of Court is directed to ENTER JUDGMENT accordingly, in

favor of Plaintiff Therise Hawkins and against Defendant Commissioner

of Social Security.

DONE AND ORDERED at Orlando, Florida, this b day of April,

 

G. KENDALL SHARP ¥
SENIOR UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record
Unrepresented Parties
